DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 March 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-12, 15 and 17-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ejiri (US 20140227784) in view of Gaus (US 20050112030), Fraker (US 20140099717), Picard (US 20040091397), Ko (US 20140106394) and Khine (US 20120129208).
With respect to claims 1, 2, 10, 15, 19, 23 and 27, Ejiri discloses a cell culture assembly comprising a cell culture container (Figure 3:1) having at least one well (Figure 3:21).  Each well has an upper opening and a bottom nadir.  Furthermore, Ejiri teaches that each well includes a cell culture surface comprising an array of microwells (Figure 3:11).  This is described in at least paragraphs [0040]-[0053].  Ejiri expressly states that the microwells are configured to support cells that form spheroids during culture.  From at least Figure 3, it is apparent that each microwell includes a top aperture, a side wall and a bottom.  Ejiri additionally describes applying a coating to prevent cell adhesion in at least paragraph [0012] and [0056]-[0057].  Ejiri, however, does not appear to teach that an insert comprising a permeable mesh is disposed within the well.
	Gaus discloses a cell culture assembly comprising a cell culture container (Figure 5:520) having a plurality of wells (Figure 5:521).  Each well has an upper opening and a bottom nadir.  Gaus shows that each well is serviced by a respective insert (Figure 5:511), wherein each insert includes a fluid permeable mesh (Figure 5:512).  This is described in at least paragraphs [0028]-[0034].  The mesh features are supported by the frame of the insert.  Paragraph [0014] states that the mesh pores may be characterized by a diameter as low as 75 microns.


	Ejiri and Gaus still differ from Applicant’s claimed invention because Ejiri does not appear to expressly teach that the microwells have a bottom surface that is gas permeable and non-adherent to cells.
	Fraker discloses a cell culture assembly comprising a well for culturing cells that form a spheroid.  Fraker teaches that the well is characterized by a gas permeable bottom that may be made from perfluorinated polymers.  Fluorinated polymers are generally recognized in the art as having properties that inhibit cell adherence (see, for example, paragraph [0039] of Applicant’s specification).  This is best depicted in Figs. 5A and 5C and described in at least paragraphs [0007]-[0010] and [0025]-[0035].  Paragraphs [0060] and [0067] additionally state that the assembly may be configured as a multi-well plate.  At least paragraphs [0094] and [0095] teach that it is well known in the art to select a specific polymer based on factors such as oxygen permeability, biocompatibility, reactive properties and mechanical strength.


Ejiri, Gaus and Fraker still differ from Applicant’s claimed invention because they do not expressly teach pore sizes configured to retain spheriods while allowing for the passage of individual cells.
	Picard discloses a cell culture assembly comprising a cell culture container (Figure 1A:108) configured to receive an insert (Figure 1A:102 and Figure 1A:104).  Paragraphs [0023]-[0030] state that the insert includes a porous membrane (Figure 1A:106) having pore sizes less than 40 microns (0.1 microns to 12 microns). 
	Ko discloses a cell culture assembly comprising a cell culture container (Figure 3A:400) comprising a plurality of wells.  Each well receives an insert (Figure 3A:200), wherein the sidewalls of the insert are porous.  See Figs. 1A and 1B.  This is described in paragraphs [0053] and [0054].  Ko additionally teaches in paragraph [0029] that the pores of the insert “may be of a size through which the target material does not 
	Before the effective filing date of the claimed invention, it would have been obvious to modify the Ejiri device to include different pore sizes (i.e. pores less than 40 microns).  Picard and Ko each teach that pore size may be reduced to limit the diffusion of certain particles, and that the diffusion of mammalian cells may generally be prevented using pores less than 40 microns in diameter.  As demonstrated by these references, it would have been obvious to select a pore diameter that is smaller than the object to be retained (e.g. spheroids) and larger than the objects that should be allowed to pass through (e.g. individual cells).  Picard and Ko each show that porous membranes designed for processing in cell assays may be manufactured at a variety of different sizes, including an average pore diameter less than 40 microns, using known fabrication techniques.  Ko additionally states that the aggregation of mammalian cells retained by the permeable mesh to produce spheroids can be facilitated when the mesh is coated with a material (e.g. poly-HEMA (poly (2-hydroxyethyl methacrylate)) or poly-N-p-vinylbenzyl-D-lactonamides, agarose thin films) that prevents cell adhesion to the mesh.

Ejiri, Gaus, Fraker, Picard and Ko still differ from Applicant’s claimed invention.  Although Ejiri teaches that the cross-section of each microwell 11 may be in a wide variety of shapes (compare Figs. 1, 5A and 5B), Ejiri does not expressly state that the microwells 11 are characterized by a rounded top and a rounded bottom.

Before the effective filing date of the claimed invention, it would have been obvious to ensure that the top and bottom walls of the Ejiri microwells are rounded.  Khine teaches that rounded well bottoms are critical for the culture of some types of spheroids, including embryoid bodies (“rounded bottom wells which facilitated the formation of spherical EBs and which were potentially much less restrictive to diffusive transport”).  Changes in size and shape that are recognized by the prior art (here, Khine) and produce a predictable effect on device functionality are generally considered to be prima facie obvious.  See MPEP 2144.04.

	With respect to claim 5, Ejiri, Gaus, Fraker, Picard, Ko and Khine disclose the combination as described above.  Each of the Gaus wells include side walls and/or supports – see Figs. 4a and 5-7.

	With respect to claims 6, 25 and 26, Ejiri, Gaus, Fraker, Picard, Ko and Khine disclose the combination as described above.  Picard additionally shows that the insert includes wires/rods configured to suspend the porous membrane within the container.  Furthermore, Ko discloses that each insert includes sidewalls that are porous.  See Figs. 1A and 1B.  This is described in paragraphs [0053] and [0054].  Before the 

	With respect to claims 7-9, 17 and 18, Ejiri, Gaus, Fraker, Picard, Ko and Khine disclose the combination as described above.  Gaus additionally shows in Figs. 4a and 5-7 that the well insert includes a plurality of upper flanges configured to contact supports on the culture container in order to position each well at a predetermined distance from each nadir. 

	With respect to claims 11 and 20, Ejiri, Gaus, Fraker, Picard, Ko and Khine disclose the combination as described above.  Gaus appears to show wells that have a conical shape.  See Fig. 5.
	
With respect to claims 12 and 24, Ejiri, Gaus, Fraker, Picard, Ko and Khine disclose the combination as described above.  Ejiri additionally describes applying a coating to prevent cell adhesion in at least paragraph [0012] and [0056]-[0057].

	With respect to claims 21 and 22, Ejiri, Gaus, Fraker, Picard, Ko and Khine disclose the combination as described above.  The mesh of Gaus may be either a .

Response to Arguments
Applicant's arguments filed 22 March 2021 have been fully considered but they are not persuasive.
Applicant argues that the cited prior art does not teach the limitation “wherein the fluid permeable mesh is treated or coated to prevent cell adherence to the fluid permeable mesh”.  However, Ejiri states in at least paragraph [0012] and [0056]-[0057] that a coating is applied to the well to prevent cell adhesion.  Those of ordinary skill would have recognized that Ejiri’s preference against cell adherence to culture assembly surfaces would apply just as much to the permeable mesh as it does to the culture container when the culture container is modified to include a permeable mesh insert.  Similarly, Ko directly states in at least paragraph [0040] that the fluid permeable mesh is coated to facilitate spheroid formation using commonly available materials (e.g. poly-HEMA (poly (2-hydroxyethyl methacrylate)) or poly-N-p-vinylbenzyl-D-lactonamides, agarose thin films) that prevent cell adhesion.  Those of ordinary skill would have found it beneficial to use a coating that prevents cell adherence in order to ensure that cells aggregate together to form spheroids instead of sticking to the surfaces of the permeable mesh.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Nakashima (US 20140178992) reference teaches the state of the art regarding cell culture container inserts comprising a fluid permeable mesh that is treated or coated to prevent cell adherence.

This is a non-final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/NATHAN A BOWERS/Primary Examiner, Art Unit 1799